Order
Per Curiam.
Under no practice known to this Court, or to any other court, so far as this Court is advised, can the mere petitions of attorneys and others for the reinstatement of a disbarred attorney be considered.
Said John B. Wellcome not being before this Court in person, or by his petition by him subscribed, asking for reinstatement, and giving’ his reasons therefor, there is nothing which this Court can entertain; and therefore it is ordered:
That said petitions of said attorneys and others be not Considered.
Mr. Justice Pigott is of .the further opinion that the petitions or memorials are frivolous, state no reason why said Wellcome should be admitted to the bar, have no place among the papers or records of this Court, and should, therefore, be stricken from the files.